Opinion filed December 8, 2016




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-16-00256-CV
                                     ___________

DASI REDDY DAYAKAR AND SATGURU HOSPITALITY, LLC,
                    Appellants
                                           V.
                       CIVIC PLAZA, LLC, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                        Trial Court Cause No. 47,626-A


                     MEMORANDUM OPINION
      The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they have entered into an agreement to settle their
disputes, and they request that we dismiss this appeal and order each party to bear
its own costs. See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


December 8, 2016                                            PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.